Name: Regulation No 30/65/EEC, 4/65/Euratom of the Councils of 16 March 1965 amending the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Economic Community and the European Atomic Energy Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 43 24.3.65 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 701/65 REGULATION No 30/65/EEC, 4/65/EURATOM OF THE COUNCILS of 16 March 1965 amending the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Economic Community and the European Atomic Energy Community THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, THE COUNCIL OF THE EUROPEAN ATOMIC ENERGY COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Article 212 thereof; Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 186 thereof; Having regard to Regulation No 31 (EEC), 11 (EAEC) 1 laying down the Staff Regu ­ lations of Officials and the Conditions of Employment of Other Servants of the Euro ­ pean Economic Community and the European Atomic Energy Community ; Having regard to the proposals from the Commission of the European Economic Com ­ munity and the Commission of the European Atomic Energy Community; Having regard to the Opinion of the European Parliament2 ; Having regard to the Opinion to the Court of Justice of the European Communities ; Whereas it is for the Councils , acting by a qualified majority on a proposal from the Commission and after consulting the other institutions concerned, to amend the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Atomic Energy Community and the European Economic Community ; Whereas it is necessary to amend the provisions of those Staff Regulations and Con ­ ditions of Employment, in particular as regards the structure of salary scales and the system of allowances for officials and other servants of the Communities ; HAVE ADOPTED THIS REGULATION: Article 1 The Staff Regulations of Officials of the European Economic Community and the Euro ­ pean Atomic Energy Community shall be amended as follows : 1 OJ No 45, 14.6.1962, p. 1385/62. 2 OJ No 77, 6.11.1964, p. 2826/64. 44 Official Journal of the European Communities 1 . Article 63 At the end of the third paragraph the words 'in force on 1 January 1965' shall be substituted for 'in force on 7 September I960'. 2. Article 66 shall read : 'Basic monthly salaries are determined for each grade and step as provided in the following table : Grades 1 2 3 Steps 4 5 6 I 7 I 8 ' A 1 55 200 58 650 62100 65 550 69 000 72 450 A 2 48 900 51900 54 900 57 900 60 900 63 900   A 3 L/A 3 41 300 48 750 46 200 48 650 51 100 53 550 56 000 58 450 A 4 L/A 4 35 100 37 000 38 900 40 800 42 700 44 600 46 500 48 400 A 5 L/A 5 29 000 30 700 32 400 . 34 100 35 800 - 37 500 39 200 40900 A 6 L/A 6 24 800 26 200 27 600 29 000 30 400 31 800 33 200 34 600 A 7 L/A 7 20 850 22 000 23 150 24 300 25 450 26 600   A 8 L/A 8 18 000 18 950       B 1 24 850 26250 27 650 29 050 30 450 31850 33 250 34 650 B 2 21 100 22 200 23 300 24 400 25 500 26000 27 700 28 800 B 3 17 050 18 000 18 950 19 900 20 850 21 800 22 750 23 700 B 4 14 150 14 950 15 750 16 550 17 350 18150 18 950 19 750 B 5 12 000 12 700 13 400 14 100     C 1 14 150 14 950 15 750 16 550 17 350 - 18 150 18 950 19 750 C 2 11950 12 650 13 350 14 050 14 750 « 15 150 16150 . 16 850 C 3 10 250 10900 11550 12200 12 850 13 500 14 150 14 800 C 4 9 050 9 600 10 150 10 700 11250 11 800 12 300 12 900 C 5 7 950 8 450 8 950 9 450  :   D 1 10 000 10 650 11300 . 11950 12 600 13 250 13 900 14 550 D 2 8 650 9 200 9 750 10 300 10 850 11400 11950 12 500 D 3 7550 8 050 8 550 9 050 9 550 10050 10 550 11050 D 4 6 800 7 200 7 600 8 000   » 3 . Article 67 (1 ) shall read: 'Family allowances shall comprise : ( a) head of household allowance equal to 5% .of the basic salary or Bfrs 700 per month, whichever is the greater; (b) dependent child allowance of Bfrs 1100 per child per month; (c) education allowance.' 4. Article 69 shall read : 'The expatriation allowance shall be equal to 16% of the total of the basic salary, head of household allowance and dependent child allowance to which the official is entitled . The expatriation allowance shall be not less than 2000 Belgian francs per month.' 5 . Title VIII In the heading of Title VIII, the words 'of the Joint Nuclear Research Centre' shall be omitted. Official Journal of the European Communities 45 6. Article 97 shall read : ' 1 . By way of derogation from Article 44, the appointing authority may award officials covered by Article 92 an additional advance in step in recognition of exceptional merit ; the number of officials in each category awarded the advance in any one year shall not exceed one-eighth of the total staff in that category . The advance may be granted only once in each grade. The advance shall not give an official a basic salary higher than that for the highest step in his grade. 2 . By way of derogation from Article 44, an official covered by Article 92 whose competence, output or conduct is unsatisfactory may, by decision of the appointing authority, have his advancement in step deferred for not more than two years, without it being necessary to follow the procedure laid down in Article 87. 3 . This Article shall not apply to officials covered by Article 92 who are in Grade A 1 or A2.' 7. Annex I B In the title of Annex I B, the words 'of the Joint Nuclear Research Centre' shall be omitted. 8 . Annex V  Article 7 shall read : 'To the period of leave provided for in Section 1 above shall be added travelling time based on the distance by rail between the place of leave and the place of employment, calculated as follows :  50 to 250 km: one day for the outward-and-return journey,  251 to 650 km : two days for the outward-and-return journey,  601 to 900 km: three days for the outward-and-return journey,  901 to 1400 km: four days for the outward-and-return journey,  1401 to 2000 km : five days for the outward-and-return journey,  more than 2000 km: six days for the outward-and-return journey. Special exceptions may be granted on application by the official concerned on production of evidence that the outward-and-return . journey cannot be completed in the time allowed. For the purpose of this Article, the place of leave in respect of annual leave shall be the place of origin. The preceding provisions shall apply to officials whose place of employment and place of origin are in Europe. Should the place of employment and/or origin be outside Europe, the travelling time shall be fixed by special decision taking into account particular needs . Where special leave is granted in pursuance of Section 2 above, any travelling time shall be fixed by special decision taking into account particular needs.' 9 . Annex VII  Article 1 (1 ) shall read : 'An official who is a head of household shall receive a head of household allowance equal to 5% of his basic salary or Bfrs 700 per month, whichever is the greater.' 46 Official Journal of the European Communities 10 . Annex VII  Article 2 (1 ) shall read : 'An official who has one or more dependent children shall, in accordance with paragraphs 2 and 3 below, receive an allowance of Bfrs 1100 per month for each dependent child.' 11 . Annex VII  Article 3 shall read : 'An official shall receive an education allowance equal to the actual education costs incurred by him up to maximum of Bfrs 1000 per month for each dependent child within the meaning of Article 2 (2) above who is in regular full-time attendance at an educational establishment. Entitlement to this allowance shall commence on the first day of the month in which the child begins to attend a primary school and shall cease at the end of the month in which the child reaches the age of twenty-five years . The maximum referred to in the first paragraph of this Article shall be raised to Bfrs 2000 per month for an official in receipt of expatriation allowance whose place of employment is at least 50 km from a European School .' 12. Annex VII  Article 4 (1 ) shall , read : ' 1 . An expatriation allowance equal to 16% of the total of the basic salary, head of household allowance and dependent child allowance to which the official is entitled shall be paid : ( a) (Unchanged) (b ) (Unchanged) The expatriation allowance shall be not less than Bfrs 2000 per month.' 13 . Annex VII After Article 4 of Annex VII, a Section 2a entitled 'Temporary fixed allowance' shall be inserted, containing the following Article 4a : 'An official in Category C employed as copy typist, shorthand-typist, telex operator, varitypist, executive secretary or principal secretary may be paid a temporary fixed allowance. The amount of the allowance and the period for which it is granted shall be determined by the Councils in accordance with the procedure laid down in Article 65 (3 ) of the Staff Regulations.' 14. Annex VII  Article 8 shall read : ' 1 . An official shall be entitled to be paid a sum equivalent to the cost of travel from the place where he is employed to his place of origin as defined in Article 7 for himself and, if he is a head of household, for his spouse and dependants within the meaning of Article 2 :  once in each calendar year if the distance by rail between the place of employment and the place of origin is more than 50 km but less than 725 km;  twice in each calendar year if the distance between the place of employment and the place of origin is 725 km or more ; such distances to be calculated according to the methods laid down in Article 7 (2) above.' (Second, third and fourth subparagraphs unchanged) Official Journal of the European Communities 47 2 . (First subparagraph unchanged) Second paragraph : 'For officials in Categories A and B and in the Language Service, Bfrs 750 shall be deducted from the aggregate amount calculated as above.' 3 . (Unchanged) '4 . The preceding provisions shall apply to officials whose place of employment and place of origin are in Europa . An official whose place of employment and/or place of origin are outside Europe shall be entitled once in each calendar year, subject to the submission of supporting documents, to repayment of travel expenses to his place of origin, or to repayment of travel expenses to another place not exceeding the expense of travel to his place of origin.' 15 . Annex VII  Article 13 (1 ) to (3) shall read : ' 1 . The daily subsistence allowance for officials on mission shall be paid on the following scale, expressed in Bfrs : Mission in Rate I II III Grades Al to A3 and L/A3 Grades A4 to A8, L/A4 to L/A8 and Cat. B Other grades Germany,1 Austria,1 Netherlands1 525 675 575 Belgium,1 France,1 Italy,1 Luxem ­ bourg,1 United Kingdom,1 Switzer ­ land1 575 725 625 Other countries To be determined on each occasion 1 In the ease of missions for Amsterdam , Berlin , Bonn , Brussels , Diisseldorf, Frankfurt on Main , Geneva , Hamburg, The Hague , Luxembourg, London , Milan , Munich , Paris , Rome, Rotterdam , Strasbourg or Vienna , the subsistence rates set out in Column I shall be increased by Bfrs 50 and those in Columns II and III by Bfrs 100. 2 . In addition to the rates set out in Column I of the foregoing scale, the hotel . bill, covering room service and taxes , but excluding breakfast, shall be reimbursed . Where a hotel bill is not produced, a fixed sum of Bfrs 225 shall be paid to the official , except where he has incurred sleeper costs reimbursable by the Community which he serves or has not had to spend the night away from the place where he is employed.' (Second subparagraph unchanged.) '3 . The subsistence rates set out in Columns II and III shall be reduced by Bfrs 250 and Bfrs 225 respectively for any day's absence on mission, reckoned in accordance with paragraph 5 , during which the official incurred sleeper costs reimbursable by the Community which he serves.' 48 Official Journal of the European Communities 16 . Annex Vii The following Article 14a shall be added : 'An official employed in a place where housing conditions are recognised as being particularly difficult may be paid a housing allowance . The list of places for which the allowance may be granted, the maximum amount of the allowance and the rules for granting it shall be determined by the Councils in accordance with the procedure laid down in Article 65 (3 ) of the Staff Regulations.' 17 . Annex VII The following Article 14b shall be added : 'An official employed in a place where transport is recognised as being particularly difficult and expensive because of the remoteness of housing from the place of work may be paid a transport allowance . The list of places for which the allowance may be granted, the maximum amount of the allowance and the rules for granting it shall be determined by the Councils in accordance with the procedure laid down in Article 65 (3 ) of the Staff Regulations.' \ Article 2 The Conditions of Employment 1 of Other Servants of the European Economic Com ­ munity and the European Atomic Energy Community shall be amended as follows : 1 . Article 21 shall read : 'Articles 1 , 2, 3 , 4 and 4a of Annex VII to the Staff Regulations , concerning payment of family-allowances , expatriation allowances and temporary fixed allowances, shall apply by analogy.' 2 . Article 63 shall read : 'The scale of basic salaries shall be as provided in the following table : (Bfrs per month) Category Group Class 1 2 3 - 4 A I II III 27 550 19 650 16100 30 750 21 800 16 950 33 950 23 950 17 800 37 150 26 100 18 650 B IV v 15 450 10 80Ã  ' 17 200 11900 18 950 13 000 20 700 14 100 C VI VII 9 250 7 300 10 200 7 900 11 150 8 5Ã 0 12 100 9 100 D VIII IX 6 850 6 200 7 500 6 450 8 150 6 700 8 800 6 950 3 . Article 65 shall read : 'Articles 1 , 2, 4 and 4a of Annex VII to the Staff Regulations , concerning payment of family allowances, - expatriation allowances, and temporary fixed allowances , shall apply by analogy.' Official Journal of the European Communities 49 4 . Article 67, first paragraph, shall read : 'Articles 7, 11 , 12, 13 , 14a and 14b of Annex VII to the Staff Regulations, concerning the reimbursement of travel expenses and mission expenses and the granting of housing and transport allowances , shall apply by analogy.' Article 3 Pensions payable at the date of entry into force of this Regulation shall be modified , as from that date, by reference to the salary scales laid down in Article 66 of the Staff Regulations, as amended by Article 1 of this Regulation . Article 4 This Regulation shall enter into force on 1 January 1965 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 March 1965 . For the Councils The President M. COUVE DE MURVILLE